ICJ_091_ApplicationGenocideConvention_BIH_SCG_2007-02-26_JUD_01_ME_07_FR.txt.                                                                             352




               DE
                u CLARATION DE M. LE JUGE KEITH

[Traduction]

   Explication de mon vote sur la complicité — Connaissance de l’intention
génocidaire de l’auteur principal juridiquement nécessaire, mais intention non
partagée — Eléments de preuve attestant l’aide et l’assistance — Preuve de la
connaissance des faits à la base de l’intention génocidaire — Conclusion quant
à la complicité dans le génocide commis à Srebrenica.

   1. Cette déclaration explique mon vote quant à la complicité, réprimée
au litt. e) de l’article III de la convention sur le génocide, alléguée à
l’encontre du défendeur dans le génocide commis à Srebrenica en juillet
1995. En un mot, il doit être, à mon avis, juridiquement prouvé que le
défendeur, en tant que complice, connaissait (sans nécessairement la par-
tager) l’intention génocidaire de l’auteur principal et qu’il a en connais-
sance de cause prêté aide et assistance à ce dernier. Du point de vue
factuel, ces deux éléments ont, à mon sens, été avérés conformément aux
critères de preuve requis.
   2. Les raisons qui m’ont amené à conclure que, du point de vue juri-
dique, il suffit, aux termes du litt. e) de l’article III, de démontrer que le
complice connaissait l’intention génocidaire de l’auteur principal,
s’appuient sur la définition et la nature de la complicité dans la commis-
sion d’actes illicites, l’objet de l’interdiction de la complicité dans le géno-
cide et la jurisprudence.
   3. Les dictionnaires usuels définissent les termes « complicité » et « com-
plice » à la fois au sens strict et au sens large. Si, dans leur acception juri-
dique, ces expressions semblent assimiler, au sens strict, la notion de
complicité à celles d’aide et d’encouragement (ou d’assistance), elles
s’étendent, au sens large, également au coauteur de l’infraction. C’est
ainsi que l’Oxford English Dictionary (OED Online, 2e éd., 1989) définit
le terme « complice » [complice] comme « [o]ne associated in any affair
with another, the latter being regarded as the principal » [une personne
associée à une autre dans une affaire quelconque, la seconde personne
étant considérée comme étant l’auteur principal], et aussi comme un
« confederate » [comparse] ou « comrade » [camarade], termes pouvant
s’étendre à un coauteur. Le Petit Robert (format électronique, deuxième
version, 2001), quant à lui, définit le terme « complicité » comme la par-
ticipation par assistance intentionnelle à la violation commise par un
autre, d’une part, et comme un accord ou une entente, d’autre part. Les
dictionnaires juridiques contiennent eux aussi des définitions au sens
strict et au sens large. Le Vocabulaire juridique de Gérard Cornu (7e éd.,
2005, p. 188), s’appuyant sur les articles 121-6 et 121-7 du code pénal
français, définit la « complicité » comme une contribution à la réalisation
d’une infraction soit par aide et assistance à l’auteur de celle-ci, soit par
                                                                            313

           APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. KEITH)                353

instigation ; un « complice » y est défini par opposition à un auteur prin-
cipal ou coauteur ; voir également le Dictionnaire de droit international
public publié sous la direction de Jean Salmon (2001, p. 218-219). Dans
Halsbury’s Laws of England (4e éd., vol. 11, par. 43), sont complices les
personnes qui ont participé à l’infraction, que ce soit en tant qu’auteurs,
ou en fournissant des moyens ou en prêtant leur concours ou leur assis-
tance. Le Mellinkoff’s Dictionary of American Legal Usage (1992, p. 463)
définit le terme « accomplice » [complice] comme « a general term for a
person who participates with others in the commission of a crime, whether
as principal or accessory » [un terme générique désignant une personne
qui participe avec d’autres à la commission d’un crime en tant qu’auteur
principal ou accessoirement], le dernier mot étant assimilé à « someone
who aids and abets » [quelqu’un qui aide et encourage]. Je terminerai
en me référant à Law Terminology in English, French and Spanish
(1990, p. 196), une publication de l’Office des Nations Unies. Cet
ouvrage fait judicieusement la distinction entre le sens large et le sens
strict du terme « complice » ; au sens large, le complice est celui qui parti-
cipe au crime ou au délit d’autrui, même en tant que coauteur ; au sens
strict, le complice, par opposition au coauteur, est celui qui y participe
accessoirement.
   4. Comme le montrent ces définitions, la complicité est souvent assi-
milée en tout ou en partie à l’aide et l’assistance. Cet aspect de l’affaire ne
conçoit le terme « complicité » que dans le sens d’aide et d’assistance. Je
partage le point de vue de la Cour selon lequel le demandeur n’a pas
démontré que le défendeur avait manqué à l’obligation qui lui incombait,
en tant qu’auteur principal, de ne pas commettre de génocide. Je passe à
présent à l’élément moral pour démontrer qu’il y a eu complicité au sens
strict.
   5. Dans un grand nombre de systèmes juridiques internes, il suffit que
les personnes qui prêtent aide ou assistance sachent que, par leur contri-
bution, elles aident l’auteur principal dans la commission de son infrac-
tion (voir par exemple le droit français, allemand, suisse, anglais, cana-
dien, australien et de quelques Etats des Etats-Unis auxquels il est fait
référence dans Le procureur c. Krstić, IT 98-33-A, arrêt du 19 avril 2004,
par. 141). Qui plus est, dans l’affaire Krstić, la Chambre d’appel du
TPIY, donnant suite à des décisions antérieures, s’est alignée sur un
ensemble de lois internes selon lesquelles « tout individu qui aide et
encourage à commettre une infraction supposant une intention spécifique
peut en être tenu responsable s’il le fait en connaissant l’intention qui
l’inspire » (Krstić, par. 140). Ayant rappelé cette jurisprudence et ce prin-
cipe constants, la Chambre les a appliqués à l’interdiction de commettre
un génocide, prescrite dans son Statut, dont le libellé reproduit celui de
l’article II de la convention sur le génocide.
   6. Cette conception de l’élément moral qu’exige la complicité lorsqu’elle
se limite à l’aide et l’assistance vise à sanctionner les actions de ceux qui
aident sciemment l’auteur principal à commettre l’acte illicite, en connais-
sant en particulier son intention génocidaire. L’intention requise chez le

                                                                           314

           APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. KEITH)                 354

complice est l’intention de fournir à l’auteur les moyens de réaliser sa
propre intention de commettre le génocide. Comme l’a indiqué le juge
Shahabuddeen au paragraphe 67 de son opinion dans l’affaire Krstić, les
auteurs de la convention sur le génocide n’auraient pu s’abstenir d’ériger
en crime le fait, pour des industriels, de fournir du gaz toxique tout en
sachant que les acheteurs avaient l’intention d’utiliser le gaz pour élimi-
ner un groupe national, ethnique, racial ou religieux, même sans partager
eux-mêmes cette intention.
   7. Il est vrai que, dans l’affaire Krstić, la Chambre d’appel poursuit en
indiquant que, dans certains cas, pour qu’il y ait complicité, le complice
doit partager l’intention de l’auteur principal (Le procureur c. Krstić,
IT-98-33-A, arrêt du 19 avril 2004, par. 142). Or, comme cette indication
se limitait expressément à un comportement allant au-delà de l’aide et de
l’assistance, et n’était pas, dans cette affaire-là, pertinente aux fins de la
décision (comme le reconnaît la Chambre dans la note 247), elle est sans
objet dans la présente espèce. De plus, les deux raisons que la Chambre
invoque à l’appui de cette précision ne sont pas convaincantes. La pre-
mière — la lecture littérale du litt. e) de l’article III — est une simple
affirmation. Cette lecture devrait, en outre, nécessairement s’appliquer à
l’aide et l’assistance, ainsi qu’aux formes plus larges de complicité cou-
vertes par le litt. e) de l’article III, ce qui contredirait la thèse principale
de la Chambre, à savoir que la connaissance de l’intention suffit pour éta-
blir la complicité. Ce problème se pose aussi en ce qui concerne le
deuxième argument, lequel repose sur les travaux préparatoires à la
Sixième Commission de l’Assemblée générale en 1948. En tout état de
cause, ces travaux préparatoires montrent qu’il faut que le complice pré-
sumé sache que l’auteur principal a l’intention requise, mais non qu’il la
partage (Nations Unies, Documents officiels de l’Assemblée générale,
troisième session, Sixième Commission, compte rendu analytique de la
87e séance, p. 254-259). La discussion au sujet de l’amendement proposé
(concernant l’insertion de l’adjectif « intentionnelle » après le terme « com-
plicité », qui fut retiré au motif que, pour ce qui est du génocide, la com-
plicité doit être « intentionnelle ») indique que les actions doivent être
« intentionnelles », en ce sens qu’elles doivent reposer sur la connaissance
de l’intention de l’auteur ; l’intention ne devant pas nécessairement être
partagée.
   8. Je passe à présent aux faits et à la question de savoir si le deman-
deur a démontré que le défendeur, connaissant l’intention génocidaire des
auteurs, avait continué de fournir à ceux-ci les moyens propres à faciliter
la mise en œuvre de cette intention. Ce soutien a incontestablement existé
et s’est poursuivi. C’est ce qui ressort de la très large participation du
défendeur aux actions de la Republika Srpska et de la VRS en Bosnie-
Herzégovine, notamment l’affectation, à partir de la fin de 1991, et plus
précisément à compter du 19 mai 1992, de mille huit cents officiers à la
VRS et les avantages dont ils ont continuellement bénéficié (« transfert »,
logements, promotions et pouvoirs disciplinaires), la fourniture initiale et
ultérieure de matériel, les opérations conjointes et l’implication du

                                                                            315

           APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. KEITH)                 355

ministère de l’intérieur, et le financement, y compris un énorme soutien
budgétaire et l’intégration des banques centrales. Une documentation ex-
haustive a été présentée à la Cour à ce sujet. Le président Karadžić a tenu
des propos révélateurs lors d’une session de l’Assemblée de la Republika
Srpska au mois de mai 1994 : « sans la Serbie, rien ne se serait passé. Nous
ne disposions pas des ressources nécessaires et nous n’aurions pas pu
faire la guerre. » Ou bien, comme l’a observé la Cour, si le défendeur
avait décidé de retirer ce soutien militaire et financier, cela aurait gran-
dement limité les options ouvertes aux autorités de la Republika Srpska
(arrêt, par. 241).
   9. Cela étant, le défendeur a-t-il eu la connaissance nécessaire dans la
période très courte durant laquelle eut lieu le massacre de Srebrenica,
essentiellement du 13 au 16 juillet 1995 ? Pour répondre à cette question,
je m’appuierai principalement sur le rapport présenté par le Secrétaire
général de l’Organisation des Nations Unies en 1999, intitulé « La chute
de Srebrenica » (A/54/549, chap. VIII) ; voir paragraphes 228-230 de
l’arrêt de la Cour.
   10. Ces renseignements relatifs à des événements précis sont à placer
dans le contexte des informations plus générales sur les liens très étroits
qui unissaient les dirigeants de Belgrade et de Pale, notamment le prési-
dent Milošević, le président Karadžić et le général Mladić, et plus particu-
lièrement le président Milošević et le général Mladić. La Cour dispose de
nombreux témoignages étayant ces liens, comme ceux de deux comman-
dants de la FORPRONU, le général Dannatt et le général Rose. Comme
le fait observer la Cour, les dirigeants de la République fédérale de Yougo-
slavie, et au premier chef le président Milošević, n’ignoraient rien, en effet,
du climat particulièrement haineux qui régnait entre les Serbes de Bosnie
et les Musulmans dans la région de Srebrenica (arrêt, par. 438). Et surtout,
ils étaient informés de la situation désastreuse qui régnait à Srebrenica
et allait en empirant durant la première partie de l’année 1995.
   11. A l’approche de la date à laquelle les atrocités furent commises,
non seulement les dirigeants de Belgrade, mais aussi la communauté
internationale au sens large, avaient été alertés de la détérioration, du
point de vue de la sécurité, de la situation à Srebrenica par la résolu-
tion 1004 (1995) du Conseil de sécurité, adoptée le 12 juillet 1995 en vertu
du chapitre VII de la Charte. Le Conseil se déclarait vivement préoccupé
par les souffrances qu’endurait la population civile « dans la zone de sécu-
rité de Srebrenica … et alentour ». Il considéra comme impératifs le
retrait des forces des Serbes de Bosnie de la zone et la garantie, pour les
organismes internationaux d’aide humanitaire, de pouvoir accéder libre-
ment à la zone de sécurité de Srebrenica afin d’alléger les souffrances de
la population civile.
   12. Le lendemain, 13 juillet, les observateurs militaires des Nations
Unies rapportèrent que le général Mladić leur avait dit qu’il y avait plu-
sieurs centaines de corps de soldats bosniaques dans une partie de
l’enclave. Il y eut d’autres rapports faisant état de meurtres et d’atrocités
ce jour-là. Ce même jour, le chargé d’affaires de Bosnie-Herzégovine à

                                                                            316

          APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. KEITH)               356

New York communiqua officiellement, dans une lettre au Secrétaire
général, les préoccupations de son gouvernement quant au sort qui allait
être réservé aux détenus, craignant qu’ils ne fussent exécutés. Le rapport
de 1999 en a rendu compte comme suit :
       « Ainsi, le 13 juillet, de fortes craintes ont été exprimées à divers
    niveaux que les hommes qui se trouvaient à Srebrenica auraient été
    victimes ou seraient victimes d’actes de violence, mais sans qu’il y ait
    eu alors confirmation qu’il en eût été commis. On s’était néanmoins
    mobilisé au plus haut niveau pour tenter de réagir à la situation. »
    (A/54/549, par. 359.)
Ce jour-là également, l’envoyé spécial du Secrétaire général, Thor-
vald Stoltenberg, reçut des instructions sur la façon dont il devait mener
les négociations avec les dirigeants des Serbes de Bosnie et, s’il le jugeait
approprié, avec les autorités de Belgrade. Il devait obtenir, entre autres,
l’engagement que les réfugiés et les personnes déplacées seraient traités
avec humanité. Il fut instamment prié de collaborer avec le représentant
spécial du Secrétaire général et le négociateur de l’Union européenne,
Carl Bildt, qui, espérait-on, « pourrait jouer un rôle utile en prenant
contact avec les autorités de la République fédérale yougoslave » (ibid.,
par. 360).
   13. Les exécutions massives commencèrent le lendemain, 14 juillet, et
se poursuivirent jusqu’au 16 ou 17 juillet. Le 14 juillet, M. Bildt rencon-
tra le président Milošević à Belgrade :
       « Selon le compte rendu qu’il a publié de cette deuxième rencontre,
    M. Bildt a demandé instamment au président Milošević de donner
    immédiatement au Haut Commissariat des Nations Unies pour les
    réfugiés la possibilité de venir en aide à la population de Srebrenica
    et au Comité international de la Croix-Rouge la possibilité de com-
    mencer à enregistrer ceux qui étaient traités par l’armée des Serbes
    de Bosnie comme des prisonniers de guerre. » (A/54/549, par. 372 ; le
    « compte rendu publié » est extrait de l’ouvrage de Carl Bildt, intitulé
    Peace Journey : The Struggle for Peace in Bosnia (1998), p. 61.)
(Cette rencontre est qualifiée de deuxième parce que M. Bildt avait ren-
contré le président Milošević et le général Mladić au même endroit la
semaine précédente (ibid., p. 52-54).) M. Bildt présenta également d’autres
demandes, comme l’indique le rapport de 1999 :
       « Le président Milošević a semblé accéder à toutes ces demandes,
    mais a aussi fait valoir qu’il n’était pas maître de la situation. Il
    aurait aussi expliqué, au début de la réunion, que toute l’affaire avait
    été provoquée par l’escalade des offensives lancées par les [M]usul-
    mans à partir de l’enclave, en violation de l’accord de démilitarisa-
    tion de 1993.
       Quelques heures après le début de l’entretien, le général Mladić est
    arrivé à Dobanovci. M. Bildt a noté que le général Mladić accédait
    de bonne grâce à la plupart des demandes concernant Srebrenica,

                                                                         317

          APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. KEITH)              357

    mais qu’il rejetait certaines des dispositions concernant les autres
    enclaves, en particulier Sarajevo. Finalement, après l’intervention du
    président Milošević, un accord de principe a, semble-t-il, été conclu.
    Il a été décidé qu’une autre réunion aurait lieu le lendemain pour
    confirmer les dispositions arrêtées. M. Bildt s’était déjà entendu avec
    M. Stoltenberg et M. Akashi [le représentant spécial du Secrétaire
    général] pour qu’ils le rejoignent à Belgrade. Il a demandé en outre
    que le commandant de la FORPRONU vienne aussi à Belgrade
    pour mettre au point certains détails d’ordre militaire avec le général
    Mladić. » (A/54/549, par. 372-373.)
Le même jour, le 14 juillet, le Conseil de sécurité s’était de nouveau réuni
et avait adopté la déclaration de son président qui disait le Conseil gra-
vement préoccupé par la réinstallation forcée de dizaines de milliers de
civils, qu’il considérait comme une violation patente des droits de la
population civile.
       « Le Conseil était « particulièrement préoccupé d’apprendre … que
    la partie des Serbes de Bosnie avait emmené par la force jusqu’à
    quatre mille hommes et garçons de la zone de sécurité de Srebrenica ».
    Il exigeait « qu’en conformité avec les normes de conduite interna-
    tionalement reconnues et les dispositions du droit international, la
    partie des Serbes de Bosnie les libère immédiatement, qu’elle respecte
    pleinement les droits de la population civile de la zone de sécurité de
    Srebrenica et des autres personnes protégées en vertu du droit inter-
    national humanitaire, et qu’elle permette au Comité international de
    la Croix-Rouge d’accéder à ladite zone. » (Ibid., par. 374.)
   14. Le 15 juillet, M. Bildt rendit compte à des hauts fonctionnaires
internationaux des résultats de son entretien de la veille avec le président
Milošević et le général Mladić qui avaient également rejoint le groupe de
hauts fonctionnaires pour un déjeuner qui s’apparentait à une sorte de
cérémonie. Le commandant de la FORPRONU et le général Mladić
s’entretinrent ensuite afin de mettre au point les détails définitifs de
l’accord. A ce stade-là, si les hauts fonctionnaires internationaux avaient
connaissance de rapports faisant état de graves violations des droits de
l’homme à l’encontre des hommes et jeunes garçons de Srebrenica, ils ne
savaient pas que des exécutions systématiques avaient déjà commencé
(ibid., par. 375). Les dispositions concernant Srebrenica qui avaient fait
l’objet d’un accord étaient les suivantes :
      « Autorisation donnée au HCR et au Comité international de la
    Croix-Rouge d’avoir pleinement accès à la zone ;
      Autorisation donnée au Comité international de la Croix-Rouge
    de se rendre immédiatement auprès des « prisonniers de guerre »
    pour s’assurer de leur bien-être, les dénombrer et passer en revue les
    procédures suivies dans les centres de réception établis par les Serbes
    de Bosnie conformément aux conventions de Genève ;
      Les demandes de réapprovisionnement de Srebrenica par la voie

                                                                        318

          APPLICATION DE CONVENTION GÉNOCIDE (DÉCL. KEITH)               358

    Belgrade, Ljubovija et Bratunac seraient soumises par la FOR-
    PRONU le 17 juillet ;
       Les troupes du bataillon néerlandais à Srebrenica seraient libres
    de quitter les lieux en emportant leur matériel le 21 juillet ou peu
    après, en passant par Bratunac (le commandant de la FORPRONU
    et Mladić devant l’un et l’autre observer le déroulement de l’opéra-
    tion) ;
       La FORPRONU organiserait immédiatement l’évacuation des
    blessés hors de Potočari et Bratunac, et fournirait notamment des
    ambulances ; il a été convenu de la présence de la FORPRONU
    « sous une forme ou une autre » pour les « zones clefs ». » (A/54/549,
    par. 377.)
A l’évidence, le général Mladić continua de ne pas honorer ces accords
dans les jours qui suivirent (ibid., par. 383-390).
   15. Ces accords avaient bien entendu été conclus entre la FORPRONU
et le général Mladić au nom des autorités de Pale. L’importance qu’ils
revêtent cependant pour moi, c’est qu’ils succèdent directement aux dis-
cussions et aux négociations qui eurent lieu entre le président Milošević et
le général Mladić d’une part, et M. Bildt de l’autre. Compte tenu du rôle
global que joua le président Milošević dans les guerres des Balkans et des
informations dont il disposait, de ses liens particuliers avec le général
Mladić et de sa participation aux différentes étapes des négociations
des 14 et 15 juillet, il devait alors avoir eu connaissance du change-
ment que le commandement de la VRS allait apporter à ses plans le
12 ou 13 juillet et devait par conséquent savoir qu’il avait l’intention de
détruire en partie le groupe protégé. Je suis convaincu que cette connais-
sance du défendeur a été avérée conformément aux critères requis indi-
qués par la Cour dans son arrêt (par. 209).
   16. Je conclus donc que le défendeur s’est rendu complice du génocide
commis à Srebrenica en juillet 1995 en violation du litt. e) de l’article III
de la convention sur le génocide.

                                               (Signé) Kenneth KEITH.




                                                                         319

